RAPP, Y.C.J.,
specially concurring.
¶ 1 I concur in the Majority’s holding that Plaintiff failed to establish a Section 1983 claim. I do agree with the result that the trial court should be affirmed. The stop, the discretionary act if you will, performed by the Trooper was a valid traffic stop, and as such, Plaintiffs restraint ended upon the issuance of traffic tickets. Plaintiff was not found to be intoxicated nor does Plaintiff allege he had measurable amounts of alcohol in his bloodstream sufficient to require invocation of 47 O.S.2001 § 11-906.4.
¶ 2 The events subsequent to the traffic stop were, in my opinion, separate, independent events, occurring well outside the realm of the 400 foot distance to the restaurant, and a part of the normal hazards attendant to walking alongside a busy street. Moreover, the accident occurred at a time and distance far from the traffic stop and the restaurant. Thus, Plaintiff was beyond any zone of risk associated with the Trooper. I would hold that the events involving Plaintiffs accident, after the valid stop, were caused solely by separate, independent, and intervening events coupled with Plaintiffs own negligence and acceptance of a known risk as a pedestrian on a street containing vehicular traffic. Accordingly, I would hold *193that the question of immunity is not an issue and its consideration is extraneous.